EXHIBIT 10.68

KEY TERMS OF COMPENSATION ARRANGEMENT

 

NAME:

  Kip M. Garcia

TITLE:

  President

BASE SALARY:

  $385,000

BONUS PLAN:

  Target payout at 85% of base salary.

EQUITY COMPENSATION

  Eligible to participate in the Company’s equity compensation plans.

HEALTH BENEFITS:

  Medical, dental and vision insurance

401K:

  4% match, eligible after 6 months.

MANAGEMENT CHANGE OF CONTROL PLAN:

  If involuntary termination, but not for death, disability or cause, at any
time within 18 months following the change of control, eligible to receive a
payment equal to three times annual compensation (base salary plus average
annual bonus for three prior fiscal years) plus a pro-rated bonus for the year
of termination, in a single lump sum payment, less applicable taxes, and
benefits coverage for 18 months.

MANAGEMENT SEVERANCE PLAN:

  Eligible to receive a severance payment equal to 50% of gross base salary if
involuntarily terminated other than for death, disability or cause, to be paid
in equal monthly installments over the 12-month period.